Exhibit 99.1 Brian Smith Walter A. Shephard ESI, Inc. Zygo Corporation 503-672-5760 860-704-3955 FOR RELEASE on 12/3/08 at 6:00 a.m., Eastern Time ESI, ZYGO ANNOUNCE EARLY TERMINATION OF HART-SCOTT-RODINO WAITING PERIOD PORTLAND, Ore. and MIDDLEFIELD, Conn. December 3, 2008 Electro Scientific Industries, Inc. (Nasdaq: ESIO) and Zygo Corporation (Nasdaq: ZIGO) announced today that they have received notice of early termination of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act in connection with their contemplated merger. As previously announced on October 16, 2008, the companies entered into a definitive agreement under which they agreed to merge in an all-stock transaction. Completion of the transaction, expected during the first quarter of calendar 2009, is subject to customary closing conditions, including approval by both companies stockholders. About Zygo Corporation Zygo Corporation is a worldwide supplier of optical metrology instruments, precision optics, and electro-optical design and manufacturing services, serving customers in the semiconductor capital equipment and industrial markets. Founded in 1970, Zygo Corporation is headquartered in Middlefield, Conn. Additional information about Zygo Corporation can be found at www.zygo.com . About ESI, Inc. ESI is a pioneer and leading supplier of world-class photonic and laser systems that help its microelectronics customers achieve compelling yield and productivity gains. The companys industry-leading, application-specific products enhance electronic device performance in three key sectorssemiconductors, components and micromachiningby enabling precision fine-tuning of device microfeatures in high-volume manufacturing environments.
